Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 1 of 36 PageID: 6




                  EXHIBIT A
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 2 of 36 PageID: 7



 BEATTIE PADOVANO, LLC
 Arthur N. Chagaris 000741975
 Martin R. Kafafian 025832013                           SUPERIOR COURT ~ORGE.N COUNTY
 50 Chestnut Ridge Road                                              Ftl b
 P.O. Box 244
 Montvale, New Jersey 07645-0244
 (201) 573-1810                                                  DEC - 6 2018
 mrk@beattielaw.com

                                                             ~a~
 achagaris@beattielaw.com
 Attorneys /01· Plaintiff
 EPTA America, LLC                                          (71/l#   OEP\JT't' CLERK



 EPTA AMERICA, LLC,                                        SUPERIOR COURT OF NEW JERSEY
                                                           CHANCERY DIVISION: BERGEN
                   Plaintiff,                              COUNTY .                                  /

                                 vs.                       DOCKET NO.      BER-c-3 )-     J,, /f
 AMERICAN CASUALTY COMPANY OF                              CIVIL ACTION
 READING, PA~ CONTINETNAL CASUALTY
 COMPANY, and CNA FINANCIAL                                         COMPLAINT FOR
 CORPORATION,                                                   DECLARATORY JUDGMENT

                   Defendants.


          Plaintiffs EPTA America, LLC ("EPTA"), by its attorneys Beattie Padovano, LLC, by

 way of complaint for declaratory judgment against defendants, state as follows:

                                            THE PARTIES

          1.       Plaintiff EPTA is a limited liability company organized under the laws of the

 State of New Jersey with a business address at 50 Morton Street, East Rutherford, New Jersey

 07073.

          2.       Defendant American Casualty Company of Reading, PA ("American Casualty")

 is, upon information and belief, a corporation or other business organization authorized to write

 general commercial liability and other insurance policies in the State of New Jersey.

          3.       Defendant Continental Casualty Company ("Continental Casualty") is, upon

 information and belief, a corporation or other business organization authorized to write general

 commercial liability and other insurance policies in the State of New Jersey.

                                                    1

3367558_1\180909
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 3 of 36 PageID: 8



          4.         Defendant CNA Financial Corporation ("CNA") is, upon infonnation and belief,

  a corporation or other business organization authorized to write general commercial liability and

 other insurance policies in the State of New Jersey.

          5.         American Casualty, Continental Casualty, and CNA are referred to collectively as

 "Defendants."



                                              FIRST COUNT

          6.         This Action is brought under New Jersey's Declaratory Judgment Act, N.J.S.A.

 2A:l6-50, et seq.

          7.         American Casualty issued primary coverage under a Connect Renewal Policy

 ("CGL Policy") to EPTA under Policy No. 85085627212 covering the policy periods covering

 December 1, 2015 through December 1, 2017.

          8.         Continental Casualty issued primary coverage under a Connect Renewal Policy

 ("CGL Policy") to EPTA under Policy No. 85085627212 covering the policy period December

 l, 2017 through December 1, 2018.

          9.         Continental Casualty also issued Commercial Umbrella Plus Renewal Policy

 ("Umbrella Policy") to EPTA under Policy No. B5085627307 covering the policy periods

 December 1, 2015 through December 1, 2018.

          10.        Each of the CGL Policy provides one million ($1,000,000.00) dollars liability

 coverage for Personal and Advertising Injury and each policy is subject to a two million

 ($2,000,000.00) dollar aggregate.

          11.        The Umbrella Policy provides nine million ($9,000,000.00) dollars liability

 coverage for Personal and Advertising Injury and each policy is subject to a nine million

 ($9,000,000.00) dollar aggregate.
                                                     2


 3367558_ 1\180909
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 4 of 36 PageID: 9



          12.        Both the CGL Policies and the Umbrella Policy provide coverage for Personal

 and Advertising Injury (as therein defined), which include injuries arising out of, among other

 things, oral or written publication, in any manner, or material that slanders or libels a person or

 organization or disparages a person's or organization's goods, products or services.

          13.        The CGL Policies and Umbrella policies also provide that the Defendants will

 investigate and defend an insured or reimburse an insured for reasonable defense costs incurred

 in defending law suits.

         14.         EPTA was named as a Cross-Claim Defendant in a Cross-Claim filed by Luay

 Alhusan d/b/a Modem Innovations USA in an action pending before the California Superior

 Court, County of Orange, styled EPTA America LLC v. Adil Abdul Aziz Alhouran dlb/a Modern

 Innovations USA, et al, Case No. 30-2017-00939685 (California Superior Court, County of

 Orange) ("California Suit").

         15.        A true copy of the Cross-Complaint filed in the California Suit is attached hereto

 as Exhibit A.

         16.        The Cross-Complaint filed in the California Suit asserts eight causes of action

 against EPTA, which include the following:

                    a. First Cause of Action-Breach Of The Covenant Of Good Faith And
                       Fair Dealing (2014 Distribution Agreement);

                    b. Second Cause of Action- Breach Of The Covenant Of Good Faith
                       And Fair Dealing (Amended 2014 Distribution Agreement);

                    c. Third Cause of Action- Intentional Interference with Contractual
                       Relations;

                    d. Fourth Cause of Action- Intentional Interference with Prospective
                       Economic Relations;

                    e. Fifth Cause of Action- Negligent Interference with Prospective
                       Economic Relations;

                    f.   Sixth Cause of Action- Fraudulent Concealment and Inducement;
                                                    3


 3367558_1\180909
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 5 of 36 PageID: 10



                      g. Seventh Cause of Action- Breach of Contract not in Writing; and

                      h. Eight Cause of Action-Breach of Contract in Writing.

            17.       Certain of these claims-including, but not limited to the Fourth and Fifth Causes

  of Action-seek damages arising out of (allegedly) false claims made in an October 2016 letter

  sent by EPTA's CEO.

            18.       EPTA, via notice of claim, tendered the California Suit to the Defendants and

  requested that they provide a defense anci indemnification under the CGL Policy and Umbrella

  Policies.

           19.        By letter dated October 19, 2018 ("Denial Letter"), the Defendants denied

  coverage to for the California Suit.

           20.        A true copy of the Denial Letter is attached hereto as Exhibit B.

           21.        EPTA appealed the Denial of Coverage.

           22.        By letter dated November 6, 2018 ("Denial of Appeal Letter"), the Defendants

  advised EPTA that its internally convened New Jersey Appeal Panel was upholding the denial of

  coverage.

           23.        A true copy of the Denial of Appeal Letter is attached hereto as Exhibit C.

           24.        A dispute exists regarding whether EPTA is entitled to both a defense and

  indemnification under the applicable CGL Policies and Umbrella Policies covering Personal and

  Advertising Injuries for the claims set forth in the California Suit as the claims asserted in the

  California Suit stem from an alleged misrepresentation which satisfies the coverage criteria.

           25.        Upon information and belief, the Defendants' denial of coverage was made in bad

  faith.




                                                       4


  3367558_ 1\180909
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 6 of 36 PageID: 11



          WHEREFORE, Plaintiffs demand judgment as follows:

               a) Declaring and adjudging that the Defendants are obligated to provide EPTA with

                     a defense and/or reimburse EPTA for defense costs incurred in defending against

                     the allegations set forth in the Cross-Complaint filed in EPTA America LLC v.

                     Adil Abdul Aziz Alhouran d!bla Modern Innovations USA, et al, Case No. 30-

                     2017-00939685 (California Superior Court, County of Orange);

               b) Declaring and adjuuging that the Defendants are obligated to indemnify EPTA

                     against any claims and/or judgment entered against them and/or settlements

                     reached in EPTA America LLC v. Adil Abdul Aziz Alhouran d/b/a Modern

                     Innovations USA, et al, Case No. 30-2017-00939685 (California Superior Court,

                     County of Orange) up to the full liability limits of the relevant insurance policies;

              c) Awarding EPTA punitive damages, counsel fees and costs of suit; and

              d) Awarding EPTA such other relief as the court deems just and proper.


                                                             BEATTIE PADOVANO, LLC
                                                             Attome~ ~
                                                                      1
                                                                     for Plaintiff EPTA America, LLC

                                                                    -1
  Dated: December 4, 2018
                                                             By{ £!:./,~            .,
                                                                 MARTIN R. KAFAFIAN




                                                       5


 3367558_ 1\180909
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 7 of 36 PageID: 12



                               DESIGNATION OF TRIAL COUNSEL

          Pursuant to R. 4:5-l(c) and R. 4:25-4, Arthur N. Chagaris is here by designated as trial

  counsel.



                                                          BEATTIE PADOVANO, LLC
                                                          Attorn#  P
                                                                   ~ ai "ff EPTA America, LLC

                                                                ./ /  / / (
                                                              ./ / A , . ~
                                                                            ____....__-
  Dated: December 4, 2018                                 B)'; £/ I
                                                            " MARTIN R. KAFAFIAN



                                  R. 4:5-l(b)(2) CERTIFICATION

          I certify that the matter in controversy is not the subject of any other action pending in

  any court or of a pending arbitration proceeding and is not the subject of any other contemplated

  action other than an action pending in the Superior Court of the State of California, County of

  Orange, captioned EPTA America, LLC v. Adil Abdul Aziz Ahourani d/bla Modern Innovations

  USA, et al., Case No. 30-2017-00939685-CU-CL-CLC. I am not aware at this time of any other

 parties who should be joined to this action or who is subject to joinder.



                                                          BEATTIE PADOVANO, LLC
                                                                   Pla · tiff EPTA America, LLC
                                                          Attomers'fi;z
                                                                / /       .,
                                                                . ~ /,, ~
 Dated: December 4, 2018                                  sy(         -
                                                              MARTIN R. KAFAFIAN




                                                    6


 3367558_ 1\180909
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 8 of 36 PageID: 13




                                  RULE 1:38-7 CERTIFICATION

       Pursuant to Rule 4:5-l(b)(3) and Rule I :38-7(c), I certify that confidential personal
  identifiers have been redacted from documents now submitted to the court, and will be redacted
  from all documents submitted in the future in accordance with Rule 1:38-7(b).


                                                         BEATTIE PADOVANO, LLC
                                                         Attorneys for Plaintiff EPTA America, LLC



  Dated: December 4, 2018
                                                              /i/-"2
                                                                  ~-
                                                         By:/ .:/'l .
                                                             MARTIN R. KAFAFIAN




                                                  7


 3367558_ !\180909
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 9 of 36 PageID: 14




                            Exhibit A
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 10 of 36 PageID: 15




     1 Ahmed M. Jammal (SBN 317276)
       ahmed@jammalesq.com
     2 JAMMAL, ESQ. APC
       245 Fischer Avenue, Suite 84
     3 Costa Mesa, CA 92626
       Telephone: (949) 420-9290
     4

     5 Attorney for Defendant:
       MODERN INNOVATIONS USA
     6

     7

     8                   SUPERIOR COURT OF THE STATE OF CALIFORNIA

     9               FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

   10

    11   EPTA AMERICA, LLC,                               Case No.: 30-2017-00939685-CU-CL-CJC
   12
                                Plaintiffs,               ADIL ABDUL AZIZ ALHOURANI OBA
    13                                                    MODERN INNOVATIONS USA AND
                V.                                        LUAY ALHUSANDBAMODERN
   14                                                     INNOVATIONS USA'S CROSS-
         ADIL ABDUL AZIZ ALHOURANI dba                    COMPLAINT AGAINST EPTA
    15   MODERN INNOVATIONS USA; LUA Y                    AMERICA, LLC
    16   BADDDAR AKA LUAY ALHUSAN dba
         MODERN INNOVATIONS USA; ZEST US,                 [Assigned to the Hon. Judge Walter Shwarm,
    17   a California Corporation; and DOES 1 through     Dept. Cl9]
         10, inclusive,
   18                                                     DEMAND FOR JURY TRIAL
                                Defendants.
    19

   20
         ADIL ABDUL AZIZ ALHOURANI dba
   21    MODERN INNOVATIONS USA; and LUAY
         BADDDAR AKA LUA Y ALHUSAN dba
   22    MODERN INNOVATIONS USA,
   23
                                Cross-Complainants,
   24
                v.
   25
         EPTA AMERICA, LLC; and DOES I through
   26    20, inclusive,
   27
                                Cross-Defendant.
   28
                                                        -I-
            ADIL ABDUL AZIZ ALHOURANI OBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                 MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA. LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 11 of 36 PageID: 16




        1           Defendants Adil Abdul Aziz Alhourani dba Modem Innovations USA and Luay Baddar

        2 dba Modem Innovations USA, allege the following Cross-Complaint against plaintiff and cross-
     3
            defendant EPTA America, LLC, and Does 1 through 20:
     4
                                                         PARTIES
     5
                    1.     Defendants and cross-complainants Adil Abdul Aziz Alhourani dba Modem
     6
            Innovations USA and Luay Alhusan dba Modern Innovations USA ("Modern Innovations") were a
     7
     8 gtmeral partnership formed tmder the laws of the state of California and is qualified to do business

    9 in California. Modem Innovations has since dissolved its partnership.

    10              2.     Upon information and belief, plaintiff and cross-defendant EPT A America, LLC
   11
            ("EPTA") is a limited liability company formed under the laws of the state of New Jersey and is
   12
            qualified to do business in California.
   13
                    3.     Cross-complainants are presently unaware or the true names and capacities of cross-
   14

   15       defendants sued herein as Does 1 through 20, inclusive, and therefor sue said cross-defendants by

   16 fictitious names. Cross-complainants will amend this Cross-Complaint to allege the true names

   17 and capacities of such fictitiously-named cross-defendants when their names and capacities have
   18
            been ascertained. Upon information and belief, each of the fictitiously-named cross-defendants is
   19
            responsible in some manner for the occurrences, acts, and omissions alleged herein and that cross-
   20
            complainants' damages were proximately caused by their conduct.
   21
                          ALLEGATIONS APPLICABLE TO ALL CAUSES OF ACTION
   22

   23              4.      Upon information and belief, EPTA is the exclusive representative of the 7Days

   24       brand in North America. The 7Days brand is an international brand of individually packaged

   25       snacks that are sold in convivence stores, drugs stores, supermarkets, and the like. Their products
   26
            consist namely of croissants, mini croissants, strudels, bagel chips, and pizzeti. The brand is
   27
            marketed in multiple countries.
   28
                                                    -l -
                ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                     MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 12 of 36 PageID: 17




        I           5.     On April 15, 2014, EPTA and Modem Innovations entered into a distributor

    2       agreement (the "2014 Distributor Agreement"), which was signed by Mr. Alhusan anti Michael
    3
            Stevenson. Upon information and belief, Mr. Stevenson was the General Manager of EPTA around
    4
            and during the time the 2014 Distributor Agreement was entered into.
    5
                    6.     Modem Innovations was in the business of distributing snack and food products to
    6
            different wholesale and retail outlets. The purpose of the 2014 Distributor Agreement was to grant
    7
    8 Modem Innovations the exclusive right to market and sell EPTA's 7Days brand within the state of

    9 California.

   10               7.     In 2014 and 2015, Modem Innovations and EPTA's relationship continued
   11
            according to the 2014 Distributor Agreement. During those years, Modern Innovation's points of
   12
            contact with EPTA were Mr. Stevenson and Chris Bums. Upon information and belief, Chris
   13
            Burns was EPTA's Director of Sales during that time period.
   14

   15              8.      Upon information and belief, during the period of 2014 and 2015, Mr. Stevenson

   16 communicated to Mr. Alhusan and Mr. Alhourani that EPTA wanted to strengthen and expand the

   17 7Days brand's presence in California, and wanted Modem Innovations to further their marketing
   18
            and promotions efforts of the 7Days brand.
   19
                   9.      Upon information and belief, EPTA made verbal promises through its
   20
            representatives that Modem Innovations would receive credit for any costs expended in promoting
   21
            the 7Days brand through tradeshows in California. Modem Innovations expended costs in
   22
   23       promoting the 7Days brand, namely by entering into contracts with Core-Mark; one of the largest

   24 and most valued marketers of fresh and broad-line solutions to the convenience retail industry.

   25       EPTA failed to provide those credits.
   26
                   10.     Upon information and belief, Mr. Stevenson's position was replaced by Jim Bums
   27
            aka James Bums. In 2016, Jim Burns then contacted Modern Innovations with a proposal to amend
   28
                                                    - 2-
                ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN OBA
                     MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 13 of 36 PageID: 18




    1 the current 2014 Distributor Agreement. Mr. Burns failed to disclose to Modern Innovation that he

    2    intended it to further market the 7Days brand in California before "squeezing" them out of the
   3
         market.
   4
                   11.   On or about January 20, 2016, Modern Innovations entered into an agreement with
   5
         Core-Mark's 2016 Anaheim Trade Show to market EPTA's 7Days brand products.
   6
                   12.   Upon information and belief, on or about February 16, 2016, EPTA compelled
   7
   8    Modern Innovations to amend the tenns of the 2014 Distribution Agreement (the "Amended 2014

   9 Distribution Agreement"). EPTA failed to disclose that it planned to force Modern Innovations out
  10 of the market, and to take its customers away.

  11
                 13.     EPTA pressured Modern Innovations to lower its prices to its customers on its
  12
        7Days products, and then turned around and raised the price of the products to Modem
  13
        Innovations, contrary to the Amended 2014 Distribution Agreement, matching the customer's
  14

  15    price, effectively rendering a zero profit return for Modem Innovation.

  16             14.     Modem Innovations had agreements built business relationships with multiple retail

  17 businesses to distribute products to, including EPTA's 7Days brand.
  18
                15.      On or about October 2017, EPTA circulated a damaging letter by way of Jim Burns,
  19
        to Modem Innovations reputation, misstating facts and events.
  20
                16.      Mr. Bum's actions were made with malice, and oppression, and fraud in order to
  21
        defraud Modem Innovations out of the market and to take over the relationships that Modern
  22
  23    Innovations built within its network.

  24            17.      EPTA's actions, including the intetference with Modem Innovation's relationship

  25    with its customers, has caused the partnership, injury and damages, as well as caused injury and
  26
        damages to its members, Adil Alhourani and Luay Alhusan.
  27
        Ill
  28
                                                  -3-
              ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                   MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERJCA, LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 14 of 36 PageID: 19




    1                                       FIRST CAUSE OF ACTION
    2       (Breach of the Covenant of Good Faith and Fair Dealing (2014 Distribution Agreement)
    3                                       against All Cross-Defendants)
    4           18.     Modem Innovations incorporates the allegations of paragraphs 1 to 17 above.

    5           19.     Modem Innovations and EPT A entered into a 2014 Distribution Agreement, for
    6
        EPTA to supply Modem Innovations with ?Days brand products, and to allow Modem Innovations
    7
        to acquire the exclusive right to market and sell tbt: brand in California.
    8
               20.     Modem Innovations did all, or substantially all, of the significant things that the
    9
        2014 Distribution Agreement required it to do.
   10

   11          21.     EPTA unfairly interfered with Modem Innovation's right to receive the benefits of

   12 the 2014 Distribution Agreement by contracting with other brokers in the state of California at the

   l 3 same time that Modem Innovations was supposed to receive the exclusive rights.
   14
               22.     EPTA's breach was a substantial factor in causing Modem Innovation's harm, in an
   15
        amount to be determined at trial.
   16
                                         SECOND CAUSE OF ACTION
   17

  18          (Breach of Covenant of Good Faith and Fair Dealing (Amended 2014 Distribution

  19                                Agreement) against All Cross Defendants)

  20           23.     Modem Innovations incorporates the allegations of paragraphs 1 to 22 above.
  21                   Modem Innovations and EPTA amended their 2014 Distribution Agreement in
               24.
  22
        February of2016.
  23
               25.     Modern Innovations did all, or substantially all, of the significant things that the
  24
        Amended 2014 Distribution Agreement required it to do.
  25

  26           26.     EPTA unfairly interfered with Modem Innovation's right to receive the benefits of

  27 the Amended 2014 Distribution Agreement by pressuring Modern Innovation to raise the price of

  28 the 7Days brand products to Modem Innovation's customers, and then raising the cost of the
                                                -4-
            ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                 MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA. LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 15 of 36 PageID: 20




    1 products on Modern Innovations contrary to the Amended 2016 Distribution Agreement. EPTA

   2 also unfairly interfered with Modern Innovation's right to receive the benefits of the Amended
   3
       2014 Agreement by contracting with other brokers in the state of California at the same time that
   4
       Modern Innovations was supposed to receive the exclusive rights under the agreement.
   5
                  27.   EPTA's breach was a substantial factor in causing Modern Innovation's hann, in an
   6
       amount to be determined at trial.
   7
   8                                       THIRD CAUSE OF ACTION
   9            (Intentional Interference With Contractual Relations against All Cross-Defendants)

  10             28.    Modem Innovations incorporates the allegations of paragraphs 1 to 27 above.

  11             29.    Modern Innovation had contracts and agreements with its customers to sell them
  12 ?Brand products. Modern Innovations also had an agreement with Core-Mark to provide

  13
       promotions and discounts on 7Days brand products to its customers.
  14
                 30.    EPTA knew of these contracts and agreements.
  15
                 31.    EPTA unfairly interfered with Modem Innovation's right to receive the benefits of
  16

  17 the Amended 2014 Distribution Agreement by circulating unsubstantiated claims and letters to
  18 Modern Innovations customers, dan1aging to Modern Innovations. EPTA also raised Modern

  19 Innovation's cost of 7Days brand products to the same level that EPTA pressured Modem
  20
       Innovations to lower their customer's price to.
  21
                 32.    EPTA intended to disrupt the performance of Modem Innovation's contracts with
  22
       its customers and knew that disruption of performance was certain or substantially certain to
  23
       occur.
  24

  25             33 .   EPTA's actions were a substantial factor in causing Modem Innovation's harm, in

  26   an amount to be determined at trial.

  27 Ill
  28
                                                -5-
           ADIL ABDUL AZIZ ALHOURANI OBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                MODERN INNOVATIONS USA' S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 16 of 36 PageID: 21




       I                                      FOURTH CAUSE OF ACTION
    2             (Intentional Interreference With Prospective Economic Relations against All Cross-
    3                                                    Defendants)
    4               34.    Modern Innovations incorporates the allegations of paragraphs 1 to 33 above.

    5               35.    Modern Innovations had ongoing economic relationships with its buyers and clients
    6
           that probably would have resulted in an economic benefit to Modern Innovations. Modern
    7
           Innovations historically positive relations with its network of retail outlets would have fostered

           return customers, further sales, and referrals to Modern Innovations.
    9
                    36.    EPTA knew of the relationship that Modern Innovations had with its customers.
   10

   11               37.    EPTA engaged in wrongful conduct, including but not limited to unjustifiably

   12 holding Modern Innovation's orders, preventing Modern Innovations from supplying its
   13      customers, and circulating false and unjustified claims about Modern Innovations to its customers.
   14
                   38.    By engaging in this conduct, EPTA intended to disrupt the relationship and knew
   15
           that disruption of the relationship was certain or substantially certain to occur.
   16
                   39.    Modem Innovation's relationship with its customers was disrupted because many
   17

   18 dissatisfied customers were not able to receive additional 7Days brand products from Modern
  19 Innovations, resulting in negative a negative reputation to Modern Innovation by its customers.

  20 The negative reputation deterred any current customers from purchasing goods from Modem
  21       Innovations, whether it being 7Days brand goods or other goods that Modem Innovations sold.
  22
                   40.    EPTA's actions were a substantial factor in causing Modern Innovation's harm, in
  23
           an amount to be determined at trial.
  24
           Ill
  25
  26 Ill

  27 Ill
  28
                                                             -6-
                 ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                      MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
    Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 17 of 36 PageID: 22


I         1                                         FIFTH CAUSE OF ACTION

          2     (Negligent Interference With Prospective Economic Relations against AU Cross-Defendants)

          3           41.      Modem Innovations incorporates the allegations of paragraphs 1 to 40 above.

          4           42.      Modem Innovations had ongoing economic relationships with its buyers and clients
          5
              that probably would have resulted in an economic benefit to Modem Innovations. Modem
          6
              Innovations historically positive relations with its network of retail outlets would have fostered
          7
              return customers, further sales, and referrals to Modem Innovations.
          8
                      43.      EPT A knew or should have known of the relationship that Modem Innovations had
          9
         10 with its customers.

         11          44.       EPTA knew or should have known that this relationship would be disrupted if they

         12   failed to act with reasonable care.
         13
                     45.       EPT A failed to act with reasonable care and engaged in wrongful conduct,
         14
              including but not limited to unjustifiably holding Modem Innovation's orders, preventing Modem
         15
              Innovations from supplying its customers, and circulating false and unjustified claims about
         16
         1J Modem Innovations to its customers.

         18          46.       EPTA's actions were a substantial factor in causing Modern Innovation's harm, in

         19   an amount to be determined at trial.
        20
                                                    SIXTH CAUSE OF ACTION
        21
                            (Fraudulent Concealment and Inducement against All Cross-Defendants)
        22
                     4 7.      Modem Innovations incorporates the allegations of paragraphs 1 to 46 above.
        23
                     48.       The 2014 Distribution Agreement, and the later Amended 2014 Distribution
        24
              Agreements were entered into between EPTA and Modem Innovations.
        25

        26           49.       Upon information and belief, EPTA intentionally failed to disclose certain facts to

        27    Modem Innovations, including but not 'limited to the intent to only enter into the agreements so

        28    that Modem Innovations would extend its resources, time, and effort in buildmg an awareness of
                                                      -7-
                  ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN OBA
                       MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 18 of 36 PageID: 23




    1 the 7Days brand in California, with the false promise of giving Modern Innovations the exclusive

    2   rights to the 7Days brand, before breaching that promise. EPTA intentionally concealed that fact,

    3   so that he would induce the Modern Innovations to enter into the agreements, in order to unjustly
    4
        prosper from Modern Innovation's effort.
    5
                50.    EPTA intentionally failed to disclose these facts that were known only to them and
    6
        that Modern Innovations could not have discovered.
    7
    8           51.    Modem Innovations did not know of these concealed facts.

    9           52.    EPTA intended to deceive Modern Innovations by concealing these facts and to

   10 induce Modern Innovations into entering into a business relationship with EPTA.
   11
                53.    EPT A's concealment was a substantial factor in causing Modern Innovation's harm,
   12
        in an amount to be determined at trial.
   13
                                        SEVENTH CAUSE OF ACTION
   14
                      (Breach of Contract Not in Writing against All Cross-Defendants)
   15
   16           54.    Modem Innovations incorporates the allegations of paragraphs 1 to 53 above.

   17           55.    EPTA and Modern Innovations entered into an agreement not in writing that EPTA

   18   would credit Modem Innovation's Marketing costs, including fees associated with Core-Mark,
   19
        prior to the Amended 2014 Distribution Agreement.
   20
                56.    Modern Innovations did all, or substantially all, of the significant things that the
   21
        2014 Distribution Agreement required it to do.
   22
                57.    EPTA did not pay Modern Innovation's costs and fees associated with the agreed to
   23

   24 marketing efforts.

   25           58.    EPTA's breach was a substantial factor in causing Modem Innovation's harm, in an

   26
        amount to be determined at trial.
   27
        Ill
   28
                                                         -8-
              ADIL ABDUL AZIZ ALHOURANI OBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                   MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
                              - ·- ·- ·--
Case 2:19-cv-00349-CCC-SCM Document       --
                                        1-1  - 01/10/19 Page 19 of 36 PageID: 24
                                            Filed




    1                                       EIGHTH CAUSE OF ACTION

    2                    (Breach of Contract in Writing against All Cross-Defendants)
    3
                59.    Modern Innovations incorporates the allegations of paragraphs 1 to 5 8 above.
    4
                60.     EPTA and Modern Innovations entered into the 2014 Distribution Agreement and
    5
        the 2014 Amended Distribution Agreement, whereby Modem Innovations would receive the
    6
        exclusive right to market and sell 7Day brand products from EPTA in California.
    7

    8           61.    The agreements also set a price on Modem innovation' s cost on ?Days Brand

    9   products from EPTA.

   10          62.     Modem Innovations did all, or substantially all, of the significant things that the
   11
        2014 Distribution Agreement required it to do.
   12
               63.     EPTA breached both agreements, by only agreeing to supply ?Days Brand products
   13
        to Modem Innovations at a higher cost than stated in the agreements. EPTA also did not provide
   14

   15   Modem Innovations with the exclusive right to market and sell the ?Days brand products in

   16   California.

   17          64.     EPTA's breach was a substantial factor in causing Modem Innovation's harm, in an
   18
        amount to be determined at trial.
   19
                                             PRAYER FOR RELIEF
  20
               Wherefore, Modem Innovations prays:
  21
               1.     For compensatory damages;
  22
  23           2.     For general damages;

  24           3.     For punitive damages;

  25           4.     For judgment to be entered in favor of defendant and cross-complainant Modem
  26
        Innovations against plaintiffs and cross-defendant EPTA;
  27
  28
                                                         -9-
            ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN DBA
                 MODERN INNOVATIONS USA 'S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 20 of 36 PageID: 25




    1          5.     For costs, including, to the extent applicable, attorneys' fees and expert fees, be

   2    awarded to defendant and cross-complainant Modem Innovations; and

   3                  For such other and further relief as the court deems just and proper.
               6.
   4
                                         DEMAND FOR JURY TRIAL
   5
               Cross-complainant Modem Innovations hereby demands a jury trial.
   6
        Date: August 10, 2018                                Respectfully submitted,
   7

    8

    9
   10
                                                             Attorney for Defendants Adil Abdul Aziz
   11                                                        Alhourani and Luay Baddar, dba Modern
                                                             Innovations USA
   12

   13
   14
   15
   16

   17

   18
   19

  20
  21
   22

   23
   24
   25
   26

   27
   28
                                                - IO -
            ADIL ABDUL AZIZ ALHOURANI DBA MODERN INNOVATIONS USA AND LUAY ALHUSAN OBA
                 MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA AMERICA, LLC
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 21 of 36 PageID: 26




       1                                            PROOF OF SERVICE

   2                               STATE OF CALIFORNIA, COUNTY OF ORANGE

   3                I am employed in the County of Orange, State of California. I am over the age of 18 and not a
           party to the within action; my business address is 245 Fischer Ave., Suite B4, Costa Mesa, CA 92626.
   4
                  On August 10, 2018, I served a true and correct copy of the foregoing document described as
   5       ADll.. ABDUL AZIZ ALHOURA.NI DBA MODERN INNOVATIONS USA AND LUAY
     ALHUSAN DBA MODERN INNOVATIONS USA'S CROSS-COMPLAINT AGAINST EPTA
   6 AMERICA, LLC, on the interested parties in this action addressed as follows:

   7

   8          •       X BY MAH..: I deposited the document(s) in a sealed envelope in the mail at Costa Mesa,
                  California. The envelope was mailed with postage thereon fully vrepaid. I am "rcndily familiar"
   9              with the firm's practice of collection and processing correspondence for mailing. It is deposited
                  with U.S. postal service on that same day in the ordinary course of business. I am aware that on
  10              motion of party served, service is presumed invalid if postal cancellation date or postage meter
                  date is more than one day after date of deposit for mailing in affidavit.
  11
              •           BY FEDEX OVERNIGHT DELIVERY: I delivered a copy of this document(s) to an
  12              authorized courier or driver authorized by FEDERAL EXPRESS, an express service carrier to
                  receive documents, in an envelope or package designated by FEDERAL EXPRESS with delivery
  13              fees paid or provided for.                                                   ·

  14          •           BY PERSONAL DELIVERY: To be personally delivered b y - -- - - - - -
                  together with an unsigned copy of this declaration and with delivery fees for said
  15              messenger/delivery service previously paid or provided for.
  16
              •            BY FAX: I transmitted a copy of the document through a facsimile machine; telephone
                  number (888) 254-3222. The transmission was reported as complete and without error. A true and
  17
                  correct copy of the properly issued transmission report is attached.
  18
  19          •      X (State) I declare under penalty of perjury under the laws of the State of California that the
                  above is true and correct.
  20
              •          (Federal) 1 declare that I am employed in the office of a member of the bar of this court at
  21              whose direction the service was made.

  22
                  Executed on August 10, 2018, at Costa Mesa, California.
  23
  24
  25

  26
  27
  28

                                                            - I -
                                                      PROOF OF SERIVCE
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 22 of 36 PageID: 27




   1                                         SERVICE LIST

   2                       EPTA America, LLC v. Adil Abdul Aziz Alhourani, et al.

   3               Orange County Superior Court Case No. 30-2017-00939685-CU-CL-CJC
                                        Honorable Walter Shwarrn
   4
       Gary A. Bemis (SBN 92508)                         Attorney for Plaintiff.
   5   Randall A. Baker (SBN 231721)
       Law Office of Gary A. Bemis                       EPTA AMERICA, LLC
   6   3 870 La Sierra Ave. Suite 239
       Riverside, CA 92505
   7   Telephone: (951) 588-2080
       Facsmilie: (9:11) 588-2096
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23
  24
  25

  26
  27

  28

                                                   -2-
                                             PROOF OF SERIVCE
                        Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 23 of 36 PageID: 28




                                                                                 ii ... - - . ·- . -




                                                                                          ~~I H$1.63                   ~CA
                                                                                                                       PRSTAGE

                                                                                                                                 -
                                                                                 I • -
                                                                                                                      MoutJt-
                                                                                          ~     1000   .   92505   R2304E107184-22

JAMMAL,                    e·so.
    A Pnlf~Sllohcll loW Corporation
24!5 F ISCH ER AVEN U E SU ITE BA
C OSTA ME SA CA L I FORN I A 92626




                                                   LA.w OmcE OP GARY A. BEMIS
                                                   ATTN: GARY A. BEMIS, ESQ. & RANDALL BAKER, ESQ.
                                                   3870 LA. SIERRA A VE., SUITE 239
                                                   RIVERSIDE, CA 92505




                                                                !   - ··· -· .   .. ..... ,_ .. ..
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 24 of 36 PageID: 29




                             Exhibit B
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 25 of 36 PageID: 30



      CNA
      PO Box 8317 Chicago, II 60680-8317                                             Harbinder K. Johal
                                                                                      Claim Consultant
                                                                               Commercial Claim Liability
                                                                               Telephone: 41.5-932-7521
                                                                                           an-371-5122


     October 19, 2018

     CERTIFIED MAIL RETURN RECEIPT REQUESTED

      Robert Kafafian
      EPTA America, LLC
      50 Morton Street, Unit A
      East Rutherford, NJ 07073

     Re:      Claim No.:                   E2E67507
              Insured:                     EPTA America, LLC
              Counterclaim Plaintiffs:     Adil Abdul Aziz Alhourani and Luay Baddar d/b/a Modern
                                           Innovations USA
              Date of Notice:              September 27, 2018
              Date of Loss:                Not specified
              Policy No.:                  5085627212 (Primary}
              Policy Dates:                12/01/2015- 12/01/2016
                                           12/01/2016-12/01/2017
              Insurer:                     American Casualty Company of Reading, PA
                                           12/01/2017 -12/01/2018
              Insurer:                     Continental Casualty Company
              Policy No.:                  5085627307
              Policy Dates:                12/01/2015-12/01/2016
                                           12/01/2016-12/01/2017
                                           12/01/2017 -12/01/2018
              Insurer:                     Continental Casualty Company

    Dear Mr. Kafafian:

    This letter sets forth American Casualty Company of Reading, PA ("ACCO") and Continental
    Casualty Company (collectively, the "CNA Insurers"} coverage position in connection with the
    allegat ions Adil Abdul Aziz Alhourani and Luay Baddar Aka Luay Alhusan d/b/a Modern
    Innovations USA ("Modern Innovations") assert against EPTA America, LLC ("EPTA") in the
    Cross-Complaint filed in the Complaint entitled: EPTA America, LLC v. Adil Abdul Aziz
    Alhourani, et al, pending in Orange County Superior Court, State of California under Case
    No. 30-2017-00939685-CU-CL-CJC (the "Cross-Complaint"). We need to advise you that
    there is no coverage afforded for the Cross-Complaint, including any duty to defend EPTA,
    under the primary policies issued by ACCO and CCC and the umbrella policies issued by CCC
    as the claims asserted in the Cross-Complaint fall outside the scope of coverage.

             I.       THE CROSS-COMPLAINT

    The following summarizes the Cross-Complaint's allegations asserted against EPTA. The
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 26 of 36 PageID: 31


                                                                                                    2

     CNA Insurers recognize that the allegations have not been proven and the following does
     not suggest they have legal or factual merit.

     The Cross-Complaint alleges the following: Modern Innovations entered into agreements
     with EPTA on April 15, 2014 and February 16, 2016 to be the exclusive distributor of the
     7Days brand of individually packaged snacks in North America. Modern Innovations alleges
     tbat, after entering into the February 16, 2016 (the "Amended 2014 Distribution Agreement")
     which required Modern Innovations to lower its prices to its customers on its 7Days products,
     EPTA raised its prices to its customers, thereby rendering a zero profit return to Modern
     Innovations. Further, on October 2017, Modern Innovations alleges that "EPTA circulated a
     damaging letter by way of Jim Burns to Modern Innovations reputation, misstating facts and
     events" (1] 15). Modern Innovations alleges that "Mr. Bum's actions were made with malice,
     and oppression, and fraud in order to 22 def r dUd Modem Innovations· out of the market and
     to take over the relationships that Modem ?3 Innovations built within its network" (11 16).

     Modern Innovations purports to assert the following causes of action: Breach Of The
     Covenant Of Good Faith And Fair Deal ing (2014 Distribution Agreement); Breach Of The
     Covenant Of Good Faith And Fair Dealing (Amended 2014 Distribution Agreement);
     Intentional Interference with Contractual Relations); Intentional Interference with Prospective
     Economic Relations); Negligent Interference with Prospective Economic Relations);
     Fraudulent Concealment and Inducement; Breach of Contract not in Writing); and Breach of
     Contract in Writing.

     As a result, Modern Innovations seek the following relief with respect to the Cross-Complaint:
     compensatory damages; general damages; punitive damages; costs, including attorneys' fees
     and expert fees; and such other and further relief as the Court deems just and proper.

             II.    The Policies

     All words in quotations are set forth in the policies and we refer you to the policies for those
     definitions.

        A. The Primary Policies

    ACCO issued policy number 5085627212 to EPTA for annual, consecutive policy terms from
    December 1, 2015 to December 1, 2017 policy period. The policy was renewed by CCC for
    the December 1, 2017 to December 1, 2018 policy period. Each policy provides a limit of
    $1 million Each Occurrence, $1 million for Personal and Advertising Injury and each pol icy is
    subject to a $2 million General Aggregate.

    Subject to all of their terms, conditions and limitations, the primary policies provide that
    "we will pay those sums that the insured becomes legally obligated to pay as damages"
    because of "bodily injury" or "property damage" caused by an "occurrence", or
    "personal and advertising injury" arising out of a listed offense to which this insurance
    applies. The "occurrence" must take place in the "coverage territory" and the "bodily injury"
    and "property damage" must occur during the policy period. The "personal and
    advertising injury" offense must be committed in the" coverage territory" during the policy
    period.
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 27 of 36 PageID: 32


                                                                                                      3



     The primary policies contain the following relevant exclusions, providing that "[t]his
     insurance does not apply to:

            p.    Personal And Advertising Injury

                  "Personal and advertising injury":
                  (1) Caused by or at the direction of the insured with the knowledge that the
                     act would violate the rights of another and would inflict "personal        and
                     advertising injury";
                  (2) Arising out of oral or written publication of material, if done by or at the
                     direction of the insur t:!d with knowledge of its folsity;
                  (6) Arising out of a breach of contrat:L, t:!Xc.ept an implied contract to    U5e
                     another's advertising idea in your "advertisement";

     Disclaimer

     For coverage to apply under the primary policies' "bodily injury" or "property damage"
    coverage, the Cross-Complainants must seek damages for "bodily injury" or "property
    damage" caused by an "occurrence". The primary policies define "bodily injury," pursuant
    to the Blanket Additional Insured - Liability Extension Endorsement, as "bodily injury,
    sickness or disease sustained by a person, including death, humiliation, shock, mental
    anguish or mental injury by that person at any time which results as a consequence of the
    bodily injury, sickness or disease" . The primary policies define "property damage" as
    "physical injury to tangible property, including all resulting loss of use of that property" as
    well as "loss of use of tangible property that is not physically injured." Please note that
    "property damage" does not include economic loss. Finally, "occurrence" is defined as "an
    accident, including continuous or repeated exposure to substantially the same general
    harmful conditions." The Cross-Complaint does not seek damages for "bodily injury" or
    "property damage" caused by an accidental "occurrence," as those terms are defined by
    the primary policies. The CNA Insurers thus disclaim coverage under the primary policies'
    "bodily injury" and "property damage" coverage.

    Subject to all of their terms, conditions, limitations and exclusions, "personal and
    advertising Injury," covers the enumerated offenses of: false arrest, detention or
    imprisonment; malicious prosecution; wrongful eviction; oral or written publication of
    material that slanders or libels a person or organization or disparages a person or
    organization's goods, products or services; oral or written publication of material that
    violates a person's right of privacy; use of another's advertising idea in the insured's
    "advertisement," and infringing upon another's copyright, trade dress or slogan in the
    insured' s "advertisement." The definition is also expanded, pursuant to the Blanket
    Additional Insured - Liability Extension Endorsement, to include certain types of
    discrimination and humiliation not done intentionally by or at the direction of the insured or
    any "executive officer" or stockholder. Finally, the term "advertisement" is defined in the
    primary policies as "a notice that is broadcasted or published to the general public or
    specific market segments about your goods, products or services for the purpose of
    attracting customers or supporters. For purposes of this definition, notices that are
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 28 of 36 PageID: 33


                                                                                                        4


     published include material placed on the Inte rnet or on similar electronic means of
     communication; and regarding web-sites, only that part of a web site that is about your
     goods, products or services for the purpo!;e of attracting customers or supporters is
     considered an "advertisement."

     The Cross-Complaint alleges the following causes of action: Breach Of The Cove nant Of
     Good Faith And Fair Dealing (2014 Dist ribution Agreement); Bre ach Of The Covenant Of
     Good Faith And Fair Dealing (Amended 2014 Distribution Agreeme nt); Intentional
     Interference with Contractual Relations; Intentional Interference with Prospective Economic
     Relations; Negligent Interference with Prospective Economic Relations; Fraudulent
     Concealment and Induce ment; Breach of Contract not in Writing; and Breach of Contract in
     Writing. None of these causes of action constitute a "personal and advertising injury"
     offense . To the extent that the October 2016 (rnft:irrt:id to as "October 2017" in the Cro!is-
     Co111plaint) Jetter $ent by Jim Burns c:nnstitutes a claim fo r libel, slander and/or
     disparagement, coverage would be precluded by Exclusion p. (6), the "breach of contract"
     exclusion, which states that there is no "personal and advertising injury" coverage for claims
     "arising out of a breach of contract, except an implied contract to use anothe r's advertising
     idea in your 'advertisement'."

     The Modern Innovations Suit alleges that EPTA and Modern Innovations entered into a
     Distribution Agreement in 2014, which was amended in 2016. The allegedly defamatory
     statements made in the October 2016 letter and the allegations asserte d in the Cross-
     Complaint in support of Modern Innovations' intentional interference with contractual
     relations and breach of contract counts concern and/or a rise out of the same facts: EPTA's
     alleged circulation of "unsubstantiated claims and letters to Modern Innovations'
     customers" which breached the 2014 Distribution Agreement and damaged Modern
     Innovations by communicating to custome rs' t hat Mode rn Innovations was no longer the
     exclusive dist ributor of EPTA's 7Days products. The Cross-Complaint also alle ges that EPTA
     engaged in this conduct, with t he intent to disrupt the parties' relationship and/or because it
     knew that d isruption of the relationship was certain or substantially certain to occur. The
     CNA Insurers thus discla im coverage under the primary policies' "personal and advertising
     injury" coverage.

    To the extent that Modern Innovat ions sustained any "personal and advertising injury"
    caused by, or at the direction of EPTA, or any of its members, man~gers, or employees, with
    the knowledge that the act would violate the rights of another and would infl ict "personal
    and advertising injury," coverage is excluded by exclusio n p.(1) as above.

    To the extent that Modern Innovations sustained any "personal and advertising injury" that
    arose out of oral or written publication of material, if done by or at the direction of EPTA, or
    any of its members, managers, or employees, with knowledge of its falsity, coverage is
    excluded by exclusion p.(2) as above.

    In addition, the CNA Insurers reserve their rights to rely on Exclusion p. (3), the "prior
    publication" exclusion, which excludes coverage for "personal and advertising injury" if the
    "personal and advertising injury" arises out of oral or written publication of material was first
    published prior to the beginning of the policy period.
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 29 of 36 PageID: 34


                                                                                                      5



        B. The Umbrella Pol icies

     CCC issued policy number 5085627307 to EPTA for annual, consecutive policy periods from
     December 1, 2016 to December 1, 2018. Each policy provides a limit of $9 million Each
     Incident and $9 million Aggregate, subject to a retained limit of $10,000.

     Subject to all of its terms, conditions and limitatio ns, t he umbrella policies provide that we
     will pay those sums in excess of "scheduled underlying insurance," "unscheduled underlying
     insurance" or the "retained limit" t hat the insured becomes legally obligated to pay as
     "ultimate net loss" because of "bodily injury", "property damage" or "personal and
     advertising injury" to which this insurance applies, caused by an "incident".

    The umbrella policies contain the followiny relevant exclusions, providing that "[t]his
    Insurance does not apply to:

            c.     "Personal and advertising injury" Exclusions

                   "Personal and advertising injury":

                   (1)     Caused by or at the direction of the insured with the knowledge that
                           the act would violate the rights of another and would inflict "personal
                           and advertising injury";

                   (2)     Arising out of oral or written publication of material, if done by or at the
                           direction of the insured with knowledge of its falsity;

                   (5)     Arising out of a breach of contract, except an implied contract to use
                           another's advertising idea in your "advertisement";

    For the reasons stated above in connection with the underlying primary policies, CCC
    disclaims coverage for the Cross-Complaint under the umbrella policies' "bodily injury,"
    "property damage" and "personal and advertising injury" coverage. The grounds set forth in
    our coverage posit ion for t he p rima ry policies also apply to said umbrella policies and CCC
    adopts and joins in the coverage position as stated above. CCC disclaims coverage for the
    Cross-Compla int because it does not allege facts pot entially seeking damages for "bodily
    injury, " "property damage," o r "personal and "advertising injury" caused by an "incident".
    As set forth above, t he "breach of contract " exclusion would preclude coverage for any
    "personal and advertising injury" offense even if alleged and CCC reserves its right to
    disclaim coverage pursuant to the "knowing violation" and "knowledge of falsity" exclusions.

        C. Other Coverage Defenses

    The CNA Insurers also disclaim coverage for punitive damages, to t he extent that insurance
    coverage is prohib ited as a matter of public policy, and attorney's fees which are excluded
    fro m cove rage by the Supple mentary Payments provision of the primary policies.
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 30 of 36 PageID: 35


                                                                                                 6



             111.   CONCLUSION

    In connection with our determination that the primary and umbrella policies do not provide
    coverage for the Cross-Complaint, we have quoted and/or paraphrased the policy language.
    However, we reserve our right to rely upon all the policies' provisions, whether or not
    specifically quoted and/or paraphrased in this letter. The CNA Insurers shall not be estopped
    from relying on any other policy provision or basis for limiting or denying coverage, including
    those based on law or public policy. The CNA Insurers also expressly reserve their right to
    assert additional coverage defenses if appropriate, including their right to have the coverage
    issues resolved by a declaratory judgment action.

    If you have or subsequently receive addiLiunal inform8tion that you believe may affect the
    coverage determination, please forw;:ird it to me immediately. Please also forward any
    amended complaints filed for our review and coverage determination

    Please be further advised that if you disagree with the CNA Insurers' decision you may
    request reconsideration of that decision, which is referred to as an internal appeal. An
    internal appeal must be submitted in writing to Tanya Beltran, CNA, Operations Analysis
    Director, PO Box 8317, Chicago, IL 60680-8317, by fax at 714-256-7905 or by e-mail to NJ
    Appeal Process@cna.com.or it can be emailed to Tanya Beltran at tanya.beltran@cna.com.
    Following receipt of your written appeal request, it will be submitted to the CNA Insurers'
    Internal Appeals Panel for review. The Internal Appeals Panel will review your written appeal
    request within ten (10) business days of receipt in our offices. The Internal Appeals Panel
    decision will be sent to you within (3) three business days following completion of the review
    process. Any questions concerning CNA Insurers' internal appeals process may be directed to
    Tanya Beltran, at 315-431-6894.

    Pursuant to the California Code of Regulations, Title 10, Chapter 5, subchapter 8, Unfair
    Claims Settlement Practices Regulations, we are required to advise you that you may have
    this matter reviewed by the California Department of Insurance, located at 3450 Wilshire
    Boulevard, Los Angeles, CA 90010. The phone number is (800) 927-4357.

    If you have any questions or comments in response to the foregoing reservation of rights
    and reserved defense, please do not hesitate to contact the undersigned.

    Sincerely,



     Harbinder K. Johal
     Claims Consultant
     American Casualty Company of Reading, PA
     Continental Casualty Company

      cc:   Craig Loftus
            Richards Associates, Inc.
            PO Box 1757
            Clifton, NJ 07015
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 31 of 36 PageID: 36


                                                                             7



           Martin R. Kafafian, Esq.
           Beattie Padovano, LLC
           50 Chestnut Ridge Road, Suite 208
           Montvale, NJ 07645
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 32 of 36 PageID: 37




                            Exhibit C
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 33 of 36 PageID: 38




     CNA
     333 S. Wabash Ave
     Chicago IL 60604
                                                                  Lisa Shreiber
                                                                  Commercial Coverage Counsel
                                                                  125 Broad St 7th Floor
                                                                  New York, NY 10004
     November 6, 2018                                             212-440-7327
                                                                  Lisa.Shreiber@CNA.com

     VIA UPS & EMAIL
     Martin R.Kafafian(mrk@beattielaw.com)
     Beattie Padovano, LLC
     SO Chestnut Ridge Ru., Suite 208
     P.O. Box 244
     Montvale, NJ 07645-0244

     Re:       Cross Complaint filed in EPTA America, LLC v. Adil Abdul Alhourani dba Modern
               Innovations USA, Case No.: 30-2017-00939685 (Sup Ct Orange County CA)
               Insured:     EPT A America, LLC
               Policies:    5085627212 (12/01115 to 12/01117) (American Cas Co of Reading, PA)
                            5085627212 (12/01117 to 12/01/18) (Continental Casualty Co)
                            5085627307 (12/01115 to 12/012/ 18) (Continental Casualty Co)
               Claim No.:   E2E67507


    Dear Mr. Kafafian:

    On November 5, 2018, American Casualty Co. of Reading, PA (ACCO) and Continental
    Casualty Company (CCC) (jointly, the CNA Insurers) convened a New Jersey Appeal Panel (the
    Panel) to consider EPTA America, LLC' s (EPTA) October 24, 2018 appeal from the CNA
    Insurers' October 19, 2018 coverage disclaimer.

    The Panel has carefully considered the arguments made in your October 24 correspondence but
    respectfully disagrees with the conclusions you reach. The CNA Insurers stand by the coverage
    disclaimer for the reasons set forth therein and for the additional reasons set forth below.

    The CNA Insurers reaffirm their position that the Cross-Complaint does not implicate the
    policies' "personal and advertising injury" coverage. Even assuming a court could find the
    Cross-Complaint potentially seeks damages for the '"oral or written publication, in any manner,
    of material that slanders or libels a person or organization or disparages a person's or
    organization's goods, products or services" (the "libel, slander, disparagement offense"), the
    CNA fusurers have no duty to defend EPTA because the "breach of contract" exelusion
    precludeS any potential coverage. This exclusion, which is in each of primary policies, precludes
    coverage for a "personal and advertising injury" ... arising out of breach of contract."

    Although the policies do not contain a choice of law provision, New Jersey law likely applies to
    the coverage issues. Under New Jersey law, the duty to defend is determined by comparing the
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 34 of 36 PageID: 39




    allegations of the complaint to the terms of the insurance policy. The duty to defend exists
    whenever "the complaint states a claim constituting a risk insured against by the
    policy." Voorhees v. Prefen-ed Mut. Ins. Co. , 128 N.J. 165, 173 (1992). The New Jersey courts
    "narrowly construe" policy exclusions. However, the New Jersey courts also recognize that an
    insurance policy should be interpreted "according to its plain and ordinary meaning" and that
    exclusions are ''presumptively valid and will be given effect if 'specific, plain, clear, prominent.
    and not contrary to public policy."' Princeton Ins. Co. v. Chunmuang, 151 N.J. 80, 95 (1997).
    The Supreme Court of New Jersey has construed the "arising out of' language in the context of
    an exclusion to mean "originating from," "growing out of' or having a "substantial nexus with"
    the activity for which coverage is provided. Am. Motorists Ins. Co. v. L-C-A Sales Co., 155 N.J.
    29, 35 (1998). Applying this standard, courts applying New Jersey law have held that the breach
    of contract exclusion prech1<lf'.~ any potential coverage if the "personal and advertising injury''
    "originates from,'; "grows out of," or has a "substantial nexus with" the insured's breach of a
    contract or agreement, as is alleged in this case. Liberty ins. Corp. v. Tinplate Purchasing Curp.,
    743 F. Supp. 2d 406 (D.N.J. 2010)

    In Tinplate, the court found the breach of contract exclusion precluded any potential "personal
    and advertising injury" coverage for an underlying complaint which alleged facts analogous to
    those alleged in the Cross Complaint and even though the complaint in Tinplate asserted a cause
    of action for defamation.

    There, the policyholder and claimant, like EPTA and Modem Innovations here, had entered into
    a contract whereby the insured granted the claimant the exclusive right to manufacture and
    market a drywall and stud framing system (the Tralock product). The complaint also alleged that
    the insured breached many of its obligations under the contract and defamed the claimant to
    others by stating that the claimant was not licensed for the Tralock product, that it lacked
    certification to sell the product, that it was unable to meet delivery commitments, etc. The
    claimant alleged that these statements were made as part of a "conspiracy to destroy [claimant]
    and put [claimant] out ofbusiness by defaming [claimant]." Id. at 409.

    The parties did not dispute that the claims for defamation and tortious interference potentially
    sought damages for a "personal and advertising injury." However, the Tinplate Court agreed
    with Plaintiff Liberty Insurance that the breach of ·contract exclusion precluded any potential
    "personal and advertising injury" coverage. The eourt noted the tenn "arising out of" is
    construed by New Jersey courts to mean conduct "originating from," "growing out of' or having
    a "substantial nexus with" the activity for which coverage is provided. The Tinplate court found
    the defamation and tortious interference claims bore a "substantial nexus" to the breach of
    contract claims and therefore were excluded from coverage under the primary policy. The court
    found the tort and contract claims were "inextricably linked, because the tort claims against the
    defendants arise from the same essential facts and circumstances as those which underlie the
    breach of contract claims." The defamation count arose out of and concerned the same facts
    supporting the insured's breach of the parties' licensing agreement, e.g. that the claimant lacked
    proper certification to sell the product, that the claimant was unable to meet its delivery
    commitments, that the insured made false statements about the claimant's right to deal directly
    with Tinplate's customers; and that "these statements were made with the express purpose of
    putting [the claimant] out of business." Id. at 414.
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 35 of 36 PageID: 40




        The CNA Insurers believe a court applying New Jersey law would likewise find that they have
        no duty to defend the Cross~Complaint under the primary policies. Preliminarily, and unlike the
        complaint in Tinplate, the Cross Complaint does not allege a cause of action against EPTA for
        libel, slander or disparagement. Even assuming a court could find that certain factual allegations
        potentially seek damages for the "libel, slander, disparagement offense," the primary policies'
        breach of contract exclusion precludes any potential coverage because the allegedly false or
        fraudulent statements "originated from," "grew out of' or had a "substantial nexus with" EPTA's
        alleged breach of the parties' Distribution Agreements.

    The Cross Complaint alleges the following: "On April 15, 2014, EPTA and Modem Innovations
    entered into a distributor agreement (the '2014 Distributor Agreement')," which granted
    "Modem Innovations the exclusive right to market and sell EPTA's 7Days Brand within the state
    of California" (i/i!5-6). On or about "February 16, 2016, .E.PTA compelled Modem Innovations
    to amend the terms of the 2014 Distribution Agreement (the 'Amended 201'1 Distribution
    Agreement')" and "failed to disclose that it planned to force Modem Innovations out of the
    market and to take its customers away." (i)12). "Modem Innovations had agreements [and] built
    business relationships with multiple retail business to distribute products to, including EPTA' s
    ?Days brand." (i/14). However, on or about October, 2017, 1 "EPTA circulated a damaging
    letter by way of Jim Bums [the CEO and President of EPTA] to Modem Innovations reputation
    [sic], misstating facts and events." (i)15). In its Fourth and Fifth Causes of Action, Modem
    Innovations alleges that EPTA intentionally or negligently engaged in the wrongful conduct, by
    "preventing Modem Innovations from supplying its customers, and circulating false and
    unjustified claims about Modem Innovations to its customers." (~i)37-45).

    You have also provided the CNA Insurers with a copy of Jim Bums' October 27, 2016 letter
    referenced in the Cross Complaint, which is addressed to EPTA's Valued Customers and which
    states in relevant part that:

                      In July of 2016 EPTA America made the decision to sever its ties with
                      Modem Innovations due to a host of issues that could not be resolved with
                      the customer. EPTA's last direct shipment to Modem Innovations
                      occurred on July 13, 2016. In addition, we have reason to believe that
                      [Modem Innovations] procured product through a diverter on August 8,
                      2016. Since then, we do not believe Modem Innovations USA has been
                      able to indirectly procure any products that EPTA America sells.

    And, you have forwarded the Parties' 2014 Distribution Agreement, which provides in relevant
    part that "[EPTA] hereby appoints and grants Distributor [Modem Innovations] the exclusive
    and non-assignable right to sell any and all of company's 7Days products in the state of
    California. . ."

    As in Tinplate, the breach of contract exclusion precludes any potential "personal and advertising
    injury'' coverage for the Cross-Complaint. The allegedly false and fraudulent statements made in


    1
     You have advised Ms. Johal that this letter was actually sent in October, 2016 and have provided Ms. Johal with
    a copy of this correspondence.
Case 2:19-cv-00349-CCC-SCM Document 1-1 Filed 01/10/19 Page 36 of 36 PageID: 41




    the Cross Complaint and Jim Bums' October 27, 2016 correspondence arise out of the same set
    of facts which support Modem Innovations' claim that EPTA breached the parties' Distribution
    Agreements. The Cross Complaint also alleges that EPTA engaged in this conduct with the
    intent to disrupt the parties' relationship and/or because it knew that disruption of the
    relationship was certain or substantially certain to occur.

    Finally, the cases you purport to rely on are inapplicable and have been distinguished by
    Tinplate, which was not addressed in your October 24, 2018 correspondence. In Tinplate, the
    policyholder, like EPTA here, argued that the "substantial nexus" test is not the law in New
    Jersey when interpreting "arising out of' and argued that the court should apply the "but for"
    test, citing to Houbigant Inc v. Fed. Ins. Co., 374 F.3d 192 (3d Cir. 2004). The Tinplate Court,
    however, disagreed, holding that the "substantial nexus test" is "precisely the law" in New Jersey
    as announced by the New Jersey Supreme Court in American Motorists, 155 N.J. 29, 35, 713 A.
    2d 1007 (1998). 1'inplate, 142 F. Supp. 2d at 414.

    The CNA NJ Appeals Panel thus affirms the CNA Insurers' original decision to disclaim
    coverage for the Cross-Complaint. If you are not satisfied with the decision of the Panel, you
    may file a written complaint with the Office of the Insurance Ombudsman. The address and
    contact information for the Office of Insurance Ombudsman is as follows:

                                     The Office of Insurance Ombudsman
                                    NJ Department of Banking and Insurance
                                             20 West State Street
                                                 POBox472
                                          Trenton, NJ 08625-0472
                                           Phone: 1-800-446-7476
                                             F.Ax::609-292-2431
                                     Email: ombudsman@dovi.state.nj.us


    Sincerely,
    Lisa Shreiber (for the panel)
